Citation Nr: 0329321	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  99-11 156	)	DATE
	)
	)   

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.

Entitlement to DIC under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
June 1956.  He died on June [redacted]
, 1997.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

The appellant testified before a hearing officer at the RO in 
May 1999.  A transcript of the hearing has been associated 
with the claims folders.

The Board notes that the veteran's appeal with respect to 
several issues was pending at the time of his death.  The 
appellant filed a claim for DIC benefits and accrued benefits 
shortly after his death.  Although the RO informed the 
appellant by letter in November 1997 that her claim for 
accrued benefits was not approved, the record does not 
reflect that the RO has in fact adjudicated the claim for 
accrued benefits.  Therefore, this matter is referred to the 
RO for appropriate action.




REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the appellant's claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board notes that the only records pertaining to the 
veteran's death that are associated with the claims folders 
are a June 1997 discharge summary and the June 1997 death 
certificate.  Although the veteran was hospitalized for 
approximately two months prior to his death, the records 
pertaining to that hospitalization are not currently 
associated with the claims folders.  

The Board also notes that at her May 1999 hearing, the 
appellant indicated that the veteran had been in receipt of  
Social Security Administration (SSA) disability benefits 
prior to his death.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that, where VA has notice that the 
veteran is receiving disability benefits from SSA, and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents 
relied upon by SSA in adjudicating the claim.  See Baker v. 
West, 11 Vet.App. 163 (1998) and Hayes v. Brown, 9 Vet.App. 
67 (1996).

The Board further notes that the RO has incorrectly stated 
that the "hypothetical" basis for establishing entitlement 
to DIC benefits under § 1318 are not available to the 
appellant because of a Federal Circuit decision.  In this 
regard, the Board notes that the appellant's claim was filed 
prior to the January 2000 amendment of 38 C.F.R. § 3.22 which 
eliminated the hypothetical basis of entitlement.  In 
addition, although the determination of whether the 
requirements for benefits under § 1318 must generally be 
based on the evidence of record at the time of death, records 
in the possession of the Social Security Administration prior 
to the veteran's death may also be considered in the 
determination.  See 38 C.F.R. § 3.201 (2003).

The Board also notes that in July 2003, the RO sent the 
appellant a letter which was intended to comply with the 
notification requirements of the VCAA.  It informed the 
appellant that if the evidence and information requested in 
the letter were not received within 30 days, her claims might 
be processed on the basis of the evidence of record.  In 
September 2003, the RO forwarded the case to the Board 
without having received a response from the appellant.  
Although the time limit stated by the RO for the submission 
of additional evidence and information was consistent with a 
VA regulation then in effect, the United States Court of 
Appeals for the Federal Circuit has invalidated the VA 
regulation to the extent that it authorized VA to deny a 
claim before the expiration of the one-year period for 
response provided by 38 U.S.C.A. § 5103(b).  See Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010, (Fed Cir., Sep. 22, 2003).  

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Accordingly, this case is REMANDED to 
the RO for the following:

1.  The RO should issue the appellant a 
VCAA notice letter with regard to each of 
the issues on appeal.  The letter should 
inform the appellant that the evidence 
and information submitted in response to 
the letter must be received by the RO 
within one year of the date of the RO's 
letter and that she should inform the RO 
if she desires to waive the one-year 
period for response.

2.  The RO should contact the Medical 
Center of Delaware in Newark, Delaware 
and request copies of the veteran's 
treatment records for the period from May 
2, 1997, to June [redacted]
, 1997.  Complete 
clinical and surgical records should be 
requested.

3.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits and of the records 
upon which the determination was based.  
The SSA should also be requested to 
provide a copy of any subsequent 
disability determinations for the veteran 
and a copy of any records upon which 
those determinations were based.

4.  The RO should also undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the appellant.  If the RO 
is unable to obtain any such evidence, it 
should so inform the appellant and her 
representative and request them to 
provide the outstanding evidence.

5.  The RO should then determine whether 
any other development is indicated, to 
include whether a VA medical opinion 
addressing the appellant's § 1151 claim 
should be obtained.  

6.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the appellant and her 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
appellant until she is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



